Lucas App. No. L-94-093. This cause is pending before the court as an appeal from the Court of Appeals for Lucas County. Upon consideration of the motion to withdraw as appellant’s counsel filed by Jeffrey Gamso and Spiros Cocoves,
*1418IT IS ORDERED by the court that the motion to withdraw as appellant’s counsel be, and hereby is, granted.
IT IS FURTHER ORDERED by the court, sua sponte, that the Ohio Public Defender be, and hereby is, appointed to represent the appellant.
IT IS FURTHER ORDERED by the court, sua sponte, that appellant’s brief shall be due within ninety days of the date of this entry and that the parties shall otherwise proceed in accordance with S.CtJPrac.R. VI.'
Douglas, J., would remand to the court of appeals for appointment of counsel.